*149OPINION OF THE COURT
Per Curiam.
Respondent Charles A. Grutman was admitted to the practice of law in the State of New York by the Second Judicial Department, as Charles Allen Grutman, on June 19, 1968. At all times relevant to this petition, respondent maintained an office for the practice of law within the First Judicial Department.
Petitioner, the Departmental Disciplinary Committee for the First Department, seeks an order striking respondent’s name from the roll of attorneys, pursuant to Judiciary Law § 90 (4) (b).
Respondent pleaded guilty in the United States District Court for the Southern District of Florida on December 11, 2001, to one count of stealing government monies in violation of 18 USC § 641, specifically $39,742 in Social Security benefit payments that had been deposited directly into his father’s checking account in the three years following his father’s death. Respondent was a signatory on his father’s account. At the plea hearing, respondent also admitted stealing $1,300 of Veterans Administration benefits that had been paid into his late father’s account. Sentencing was scheduled for March 1, 2002.
The crime of which respondent was convicted is a felony under federal law and is an offense that, if committed within this state, would be a class D felony (Judiciary Law § 90 [4] [e]; Penal Law § 155.35 [grand larceny in the third degree]).
As a result of his felony conviction, respondent has been automatically disbarred (Judiciary Law § 90 [4] [a]).
Accordingly, the petition should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law (Judiciary Law § 90 [4] [b]).
Tom, J.P., Mazzarelli, Rosenberger, Ellerin and Rubin, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York nunc pro tunc to December 11, 2001.